On Application for Rehearing.
One of the grounds on which counsel rely for a rehearing is, that while it is true that a court having jurisdiction of the parties has the power to make a decree affecting real estate beyond that jurisdiction in so far as such parties are personally concerned, yet that it is equally true that such court, not possessing jurisdiction of the situs of such realty, is powerless to make a decree for the sale or transfer of the same.
This proposition is distinctly announced in our opinion, and is the foundation of it, and the very reason on which we found and held the defendant personally responsible to the syndic of Haynes was that by the assignment they had made of their claim and judgment to citizens of Mississippi the courts of that State had caused his land therein situated to be sold and placed beyond the reach of the syndic — it being the established jurisprudence of the courts of the country that there is only a rule of comity existing among the States whereby the rights of non-residents can be enforced in the absence of resident creditors, or claimants to property situated within the limits of the latter’s State.
They claim that our judgment is excessive in amount, and should be reduced from $2030 to $1600. We think the amendment should be allowed, and it is so ordered, and, as thus amended, our former decree is maintained.
Rehearing refused.